    Case 1:20-cv-23972-UU Document 14-2 Entered on FLSD Docket 10/14/2020 Page 1 of 3

Adi Amit


From:                Max Horowitz <mhorowitz@rgpattorneys.com>
Sent:                Wednesday, October 7, 2020 3:50 PM
To:                  Adi Amit
Cc:                  Anthony M. Georges-Pierre; Dallan Vecchio
Subject:             Re: Case No. 1:20-cv-23972-UU Matiano v. 5th Avenue Tree Experts, Inc., et al. - Service of
                     Defendants' Offer of Judgment Pursuant to Fed. R. Civ. P. 68
Attachments:         image001.jpg


Counselor,

We have reviewed your Offer of Judgment with our client. Pursuant to Rule 68 of the Federal Rules of Civil Procedure,
we hereby make written acceptance of the Offer of Judgment, with Defendant's acknowledgement that this Offer and
acceptance contemplates that Plaintiff's Counsel will be seeking attorney's fees and costs under the FLSA which the
Defendant will be responsible for if awarded by the Court.

Thank you for your Offer and we look forward to filing this with the Court.

Max Horowitz
For the firm

On Wed, Sep 30, 2020 at 10:15 PM Adi Amit <adi@defenderofbusiness.com> wrote:

 Messrs. Georges‐Pierre and Horowitz good evening,




 Attached please find Defendants’ Offer of Judgment in the above‐referenced matter, Pursuant to Rule 68




 Adi Amit, Esquire
 Founding Partner, Adi Amit, P.A.

 101 Centre

 101 NE 3rd Avenue, Suite 300

 Fort Lauderdale, FL 33301

 Tel: 954‐533‐5922

 After Hrs.: 954‐303‐4130

 Email: adi@DefenderOfBusiness.com

                                                             1
      Case 1:20-cv-23972-UU Document 14-2 Entered on FLSD Docket 10/14/2020 Page 2 of 3




 CONFIDENTIALITY NOTICE: The information contained in this E-mail message is attorney privileged and confidential information intended only for the use of
 the individual(s) named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution or copy of
 this communication is strictly prohibited. If you have received this communication in error, please contact the sender by reply E-mail and destroy all copies of the
 original message. Thank you.




‐‐




                                                                                                                                                                   Main:            305‐416‐5000
Max L. Horowitz, Esq.
                                                                                                                                                                   Fax:             305‐416‐5005
Senior Associate Attorney
                                                                                                                                                                   mhorowitz@rgpattorneys.com

      The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




                                                                                                                                                                   COURTHOUSE TOWER
                                                                                                                                                                   44 West Flagler Street, Suite 2200
                                                                                                                                                                   Miami, Florida 33130




          State & Federal Court Trial Attorneys | rgpattorneys.com




Confidentiality Notice
This electronic message is intended to be viewed only by the individual or entity to whom it is addressed. It may contain information that is privileged, confidential
and exempt from disclosure under applicable law.




                                                                                                                                                                                2
      Case 1:20-cv-23972-UU Document 14-2 Entered on FLSD Docket 10/14/2020 Page 3 of 3
Any dissemination, distribution or copying of this communication is strictly prohibited without our prior permission. If the reader of this message is not the intended
recipient, or the employee or agent responsible for delivering the message to the intended recipient, or if you have received this communication in error, please
notify us immediately by return e‐mail and delete the original message and any copies of it from your computer system. Thank you.IRS Circular 230 Disclosure: You
have hereby informed and advised that to the extent this e‐mail (including any attachments hereto) contains any United States federal tax advice, that such advice is
not intended or written to be used, and cannot be used, for the purpose of avoiding penalties that may be imposed under the Internal Revenue Code. Moreover, no
portion of this e‐mail (including any attachments hereto) may be used in connection with the promotion, marketing or recommendation to any party or person of any
transaction or matter addressed herein as my in any way pertain or relate to any United States federal tax advice. The foregoing disclosure is being made in order to
comply with the requirements of IRS Circular 230, and is not made to suggest or imply that any tax advice is being rendered herein, insofar as Remer & Georges‐
Pierre, PLLC, does not render tax advice within the normal course of its practice.




                                                                                  3
